DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, filed 11/27/2020, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Claims 1, 3, and 5-20 are the current claims hereby under examination.
Status of the Claims
With this office action, currently claims 1, 3, and 5-20 are pending and the following list summarizes their status:
Claims 1, 3, and 5-20 are rejected under 35 U.S.C. § 112
Claims 1, 5-7, 17, and 18 are rejected under 35 U.S.C. § 102
Claims 3, 8, 9-16, 19, and 20 are rejected under 35 U.S.C. § 103
Specification
The amendments filed 4/27/2020 and 5/27/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the slot 404 and slit 706 may comprise a base which forms a trap region, as recited in paragraphs [0032] and [0037].
Applicant is required to cancel the new matter in the reply to this Office Action.
The following is a maintained rejection:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, and 5-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitation that the slit comprises an open top, open ends, side walls, and a base. The slit as described in the claim is not described in the specification. Figure 4 of the applicant’s disclosure (explained in paragraph [0032] of the applicant’s specification) shows a slot 404 with an open top, open ends, and the mounds on either side could be considered side walls. However, the base in the figure is not a base of the slit, it is a base of the mounds that form the slit. The slit itself appears to not have a base as disclosed. 
Any claims rejected here and not specifically mentioned are rejected for depending from a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 3, and 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation that visual feedback is given on or near the optical element. The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how close the visual feedback must be to the optical element to meet this limitation.
Any claims rejected here and not specifically mentioned are rejected for depending from a rejected base claim.
Response to Arguments Regarding Claim Rejections under 35 USC § 112
Applicant’s arguments, see pages 4 and 5 Response to Rejections under 35 USC § 112(a)
Applicant’s arguments, see pages 5 and 6 Response to Rejections under 35 USC § 112(b) section, filed 11/27/2020, with respect to the rejection of claim 1 for indefiniteness have been fully considered but are not persuasive. The applicant argues that the term near can only be interpreted as within the bowl on the bowl surface. However, the Applicant’s disclosure has not defined the term “near” to mean with in the bowl on the bowl surface. Under the broadest reasonable interpretation the term “near” could mean any distance that still enables the system to function. The term “near” remains indefinite such that it is a relative term that does not indicate how near the components must be to meet the claim limitation. Therefore, the rejection for indefiniteness is maintained.
The following is a maintained rejection:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-7, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 20090216099 A1 - previously cited).
Regarding claim 1, Kim discloses a toilet comprising: a bowl which receives urine ([0098] and fig. 7 element 710; toilet bowl);a urine trapping device ([0098] and fig. 7 elements 730 and 740; urine collecting part and analyzing part); comprising: a recess formed by a slit ([0102] and Annotated fig. 7; the urine collecting part can be formed into a recessed shape and is shown by a slit; see Annotated fig. 7 below for the examiner’s interpretation of the slit), comprising an optical element ([0105] and fig. 9; prism), wherein the slit comprises an open top (see Annotated fig. 7; the top part exposed to the bowl is open), open ends (see Annotated fig. 7; the ends are open), side walls (see Annotated fig. 7; the upper and bottom edges are side walls), and a base (see Annotated fig. 7; the part in contact with the bowl); an optical engine directly attached to a surface of the bowl (Abstract, [0105], and figs. 5 and 9 element 740 combined with element 733; the ATR-IR spectrometer has elements 744 and 733 directly attached to a surface of the bowl), the optical engine comprising a first light source ([0085] and fig. 5 element 741; light source), a first detector ([0085] and fig. 5 element 746; detector), and the optical element of the urine trapping device (Abstract, [0105], and figs. 5 and 9; the prism is considered a part of the optical engine combined with the ATR-IR spectrometer); wherein the urine trapping device is configured to capture and analyze a portion of the urine on the optical element of the optical engine ([0098]; elements 730 and 740 are configured to work together to collect urine and analyze it); and wherein user feedback of the analyzed urine is given visually on or near the optical element ([0059] and fig. 1 element 400; a monitor is near the toilet bowl with the sensing elements).

    PNG
    media_image1.png
    116
    156
    media_image1.png
    Greyscale
[AltContent: textbox (Annotated Fig. 7)]






Regarding claim 5, Kim discloses a toilet further comprising a cleaning jet which cleans the optical element ([0103] and fig. 8 elements 711 and 712; cleaning solution supplying part and air injecting part). 
([0103] and fig. 8 elements 711 and 712; cleaning solution supplying part and air injecting part).
Regarding claim 7, Kim discloses a toilet wherein the optical element comprises one or more polarizers, patterned polarizers, lenses, micro-lens arrays, patterned micro-lens arrays, diffraction gratings, nano-structured optical elements, optical retarders, nano-structured patterned lenses, light collimators, or light detectors ([0085] and fig. 5 element 746; detector). 
Regarding claim 17, Kim discloses a toilet further comprising a controller operably connected to the optical engine ([0085] and fig. 5 element 747; controller).
Regarding claim 18, Kim discloses a toilet wherein the controller comprises a wireless or wired transceiver ([0026] transferring information through Internet or Ethernet requires a wireless or wired transceiver).
Response to Arguments Regarding Claim Rejections under 35 USC § 102
Applicant’s arguments, see pages 6 and 7 Response to Rejections under 35 USC § 102 section, filed 11/27/2020, with respect to the prior art rejection of claims 1, 5-7, and 17-18 have been fully considered but are not persuasive. The Applicant argues that the prior art does not teach that user feedback is given visually on or near the optical element because the prior art does not have the optical element in the bowl or on the bowl surface. However, the Applicant has not defined the term near to mean “in the bowl or on the bowls surface”. Under the broadest reasonable interpretation, the term near can mean a distance sufficient that the system is capable of operating as described. Therefore, the rejection is maintained because the prior art does disclose the limitation that user feedback is given visually on or near the optical element.
The following are maintained rejections:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claim 1, in view of Shemer et al. (US 20050261605 A1 - previously cited).
Regarding claim 3, Kim teaches a toilet with an optical element for measuring urine. However, Kim is silent on including a temperature sensor in contact with the optical element or the urine. Shemer ([0064]). According to Shemer et al., the advantage of this is that it provides an indication of the basal body temperature ([0064]). Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Kim to include a temperature sensor as taught by Shemer et al. as a combination of known prior art elements in the same field of toilet based urine sensing systems to yield the predictable result of providing an indication of the basal body temperature of a user.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claim 1, in view of Pugia et al. (US 20130041236 A1 - previously cited).
Regarding claim 8, Kim discloses a toilet with an optical element for analyzing samples. However, Kim is silent on the optical element comprising a hydrophobic surface coating or a hydrophilic surface coating. Pugia et al. teaches a toilet sample analysis system that includes a hydrophobic surface over parts of the system to prevent deposits on the walls or to assure that none of the liquid is left ([0157]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Kim to include a hydrophobic surface as taught by Pugia et al. as a combination of known prior art elements in the same field of endeavor of toilet sample analysis to yield the predictable result of preventing deposits on the sampling area.
Claims 9, 10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claim 1, in view of Ruell et al. (US 4356396 A - previously cited).
Regarding claims 9, 10, and 13-15, Kim discloses a toilet with an optical element with a light source and detector. However, Kim is silent on including a second light source and detector, beam splitters, or locating the beam splitters coaxially on the optical axis. Ruell et al. teaches a device for optical measuring that includes a first and second beam splitter (col 3 line 68 - col 4 line 2 and fig. 1 elements 8 and 10; beam splitters) as well as a first and second light source (col 4 lines 5-8; the light source can have two LEDs or lasers) and a first and second detector (col 6 lines 60-63 and fig. 1 elements 26 and 28). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed inbention to modify the device of Kim to include multiple light sources, detectors, and beam splitters as taught by Ruell et al. as a combination of known prior art elements in the same field of optical measurement of physical parameters to yield the predictable result of taking physical parameter measurements of a sample.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ruell et al., as applied to claim 10, and further in view of Shupe (US 3843258 A - previously cited).
Regarding claim 11, Kim in view of Ruell et al. discloses a toilet with a first and second beam splitter. However, Kim in view of Ruell et al. is silent on the beam splitters being polarization beam splitters. Shupe teaches an optical spectrometer that measures the intensities of signals using a polarizing beam splitter (col 4 lines 50-54 and fig. 1 element 26). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Kim in view of Ruell et al. to include a polarizing beam splitter as taught by Shupe as a combination of known prior art elements in the same field of optical measurement devices to yield the predictable result of measuring the optical signals.
Regarding claim 12, Kim in view of Ruell et al. discloses a toilet wherein the first beam splitter and the second beam splitter are coaxially located on an optical axis (col 3 lines 12-14 and fig. 1; the beam splitters are arranged coaxially on an optical axis).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ruell et al., as applied to claim 15, and further in view of Ciurczak et al. (US 6534768 B1 - previously cited)
Regarding claim 11, Kim in view of Ruell et al. discloses a toilet with an optical engine. However, Kim in view of Ruell et al. is silent on the optical engine using both reflection and transmission modes to analyze the urine. Ciurczak et al. teaches a spectrometer device that may be used as both a (col 7 lines 9-11). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Kim in view of Ruell et al. to include the ability to perform both transmittance and reflectance spectrometry as taught by Ciurczak et al. as a combination of known prior art elements in the field of optical measurement devices to yield the predictable result of providing the added functionality of using two optical measuring techniques.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claim 1, in view of Tsukamura et al. (US 5184359 A - previously cited).
Regarding claim 19, Kim discloses a toilet with an optical element in the bowl of the toilet. However, Kim is silent on including a heater in thermal communication with the optical element. Tsukamura et al. teaches a toilet system that measures urine with a heating element (figs. 50-52 element 296; heater) that heats the urine along the bowl surface (col 17 lines 36-40). According to Tsukamura et al., the advantage of this element is that it allows the urine bowl and the urine pool collected in the sampling cavity to constantly be held at a uniform temperature (col 17 lines 43-45). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Kim to include a heater thermally connected to the optical element through the heated surface of the toilet bowl as taught by Tsukamura et al. as a combination of known prior art elements in the same field of toilet sample collection and measurement to yield the predictable result of maintaining a uniform temperature of the urine in the bowl.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claim 1, in view of Lastuka et al. (US 7194776 B1 – previously cited).
Regarding claim 20, Kim discloses a toilet with a sensing element attached to a surface of the toilet bowl. However, Kim is silent on attaching the sensing element using glue. Lastuka et al. teaches a toilet with a urine stream analysis system that attaches electronic sensors to the surface of a toilet bowl (col 4 lines 41-52 and figs. 1 and 3). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Kim to include using an adhesive to glue a sensor to the surface of a toilet bowl, as taught by Lastuka et al. as a combination of known prior art elements in the same field of toilet based urine sensing systems to yield the predictable result of mounting a sensor the toilet bowl.
Response to Arguments Regarding Claim Rejections under 35 USC § 103
Applicant’s arguments, see pages 8-10 Response to Rejections under 35 USC § 103 section, filed 11/27/2020, with respect to the prior art rejections of claims 3, 8, 9-16, 19, and 20 have been fully considered but are not persuasive. These arguments are based on the previously addressed argument regarding Rejections under 35 USC § 102. Such arguments were not persuasive and so the arguments in this section are not considered persuasive as well.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES STEWART STAMBAUGH III whose telephone number is (571)272-3904.  The examiner can normally be reached on Monday - Thursday: 0730 - 1700 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.S./Examiner, Art Unit 3791                                                                                                                                                                                                        
/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791